Case: 19-30020      Document: 00515212303         Page: 1    Date Filed: 11/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 19-30020
                                                                             FILED
                                                                      November 25, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
CARSON GREEN,

                                                 Plaintiff-Appellant,

v.

LASALLE CORPORATION; JAMES KEITH DEVILLE; BILLY TIGNER;
JODY FLOYD; KEVIN JORDAN; GARY COLEMAN; CAPTAIN TOLBERT;
CAPTAIN HOWARD; CAPTAIN CURRY,

                                                 Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:18-CV-399


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Carson Green, Louisiana prisoner # 513301, filed a 42 U.S.C. § 1983 civil
rights complaint alleging that, after he was attacked by other prisoners, prison
officials failed to protect him because he was subsequently housed in the same
unit as some of his attackers. After Green had an opportunity to amend his
complaint, the district court dismissed it pursuant to 28 U.S.C. § 1915A(b) and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30020    Document: 00515212303     Page: 2   Date Filed: 11/25/2019


                                 No. 19-30020

28 U.S.C. § 1915(e)(2)(B) for failure to state a claim, concluding that Green did
not allege that he had suffered any physical injury resulting from any
defendants’ alleged deliberate indifference. Green appeals that decision and
requests appointment of counsel on appeal.
      Applying de novo review, see Legate v. Livingston, 822 F.3d 207, 209-10
(5th Cir. 2016), we affirm. Green does not demonstrate any error in the district
court’s determination that he failed to state an Eighth Amendment claim based
on a failure to protect. See Farmer v. Brennan, 511 U.S. 825, 837-38 (1994);
Jones v. Greninger, 188 F.3d 322, 326 (5th Cir. 1999). Green’s motion for
appointment of counsel is denied because he has not shown that this case
presents exceptional circumstances. See Cooper v. Sheriff, Lubbock Cty., Tex.,
929 F.2d 1078, 1084 (5th Cir. 1991).
      AFFIRMED; MOTION DENIED.




                                       2